—In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated February 13, 1996, which, upon the plaintiffs’ motion, among other things, to direct the City of New York to inspect the plaintiffs’ apartment for lead-based paint violations, dismissed the complaint on the ground that the Housing Part of the New York City Civil Court had jurisdiction to determine the action.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kings County, for further proceedings, including a determination of the plaintiffs’ motion.
Inasmuch as the Housing Part of the New York City Civil Court is not competent to hear the various tort and breach of contract causes of action asserted in the plaintiffs’ complaint, the instant action in the Supreme Court should not have been dismissed (see, CCA 110; 3054 Godwin Terrace Realty Co. v Armstrong, 190 AD2d 617). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.